Citation Nr: 0430153	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-19 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for the 
residuals of fractures of the mandible with deformity.   
 
2.  Entitlement to an increase in a 10 percent rating for the 
residuals of a left knee injury with removal of the patella.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from November 1943 to March 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 RO rating decision 
which denied an increase in a 10 percent rating for the 
veteran's service-connected residuals of fractures of the 
mandible with a deformity and denied an increase in a 10 
percent rating for his service-connected left knee disability 
(residuals of a left knee injury with removal of the 
patella).  

A September 2004 RO decision determined that the veteran's 
left knee disability was to be rated 10 percent disabling for 
the residuals of a left knee injury with removal of the 
patella as well as receive a separate 10 percent rating for 
degenerative joint disease (arthritis) with limitation of 
motion.  The veteran did not appeal this rating action and 
this rating action is not on appeal to the Board at this 
time.

An October 2004 motion to advance the case on the Board's 
docket was granted by the Board in November 2004.  

The present Board decision addresses the issue of an 
increased rating for residuals of fractures of the mandible 
with a deformity.  The issue of an increased rating for a 
left knee disability is the subject of the remand at the end 
of the decision.  The issue will be remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  


FINDING OF FACT

The veteran's service-connected residuals of fractures of the 
mandible with a deformity are manifested by no more than 
malunion of the mandible with moderate displacement and 
inter-incisional range of motion of the jaw not limited to 30 
millimeters (mm).  

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of fractures of the mandible with a deformity have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.150, Diagnostic Codes 9903, 9904, 9905 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
November 1943 to March 1946.  His service medical records 
indicate that he fractured his jaw.  A March 1945 report 
indicated that in January 1945, the veteran was struck across 
the face by a communication wire while riding on a water 
truck and that he suffered injuries including a laceration of 
the lower lip and a mandibular fracture.

Service medical records indicate that interdental wiring 
treated the mandibular fracture.  It was further reported 
that as X-rays in February 1945 showed non-union, that teeth 
numbers 23, 24, 25, and 26 were extracted, that the fracture 
ends were curated, and that the jaws were rewired.  The 
veteran's teeth were noted to be wired and the fragments were 
in good position.  Tooth number 17 was reported to be 
impacted.  The veteran continued to receive treatment.  A May 
1945 entry indicated that partial dentures were inserted.  
The March 1945 separation examination report noted that the 
veteran suffered a fracture of the mandible in January 
"1940".  

A November 1946 private treatment statement did not refer to 
the veteran's jaw disorder.  

The veteran underwent a VA general medical examination in 
December 1946.  The diagnoses included multiple fractures of 
the mandible, well healed, but with approximately 3/8 of an 
inch under-riding of the lower jaw which made mastication 
difficult.  

In March 1946, the RO granted service connection and a 10 
percent rating for residuals of fractures of the mandible 
with approximately a 3/8-inch under-riding of the lower jaw.  
The veteran's jaw disorder was later characterized as 
residuals of fractures of the mandible with a deformity.  The 
10 percent rating has remained in effect.  

Private and VA treatment records dated from January 1948 to 
December 2000, including examination reports, show treatment 
for disorders including his jaw disorder and dental 
conditions.  

In June 2002, the veteran submitted his current claim for an 
increased rating for his service-connected residuals of 
fractures of the mandible with a deformity.  

The veteran underwent a VA mouth, lips, and tongue, 
examination in August 2002.  It was noted that he suffered an 
injury during service when he was struck by telephone lines 
while riding on a truck.  The veteran stated that he 
fractured his mandible and both mandibular condyles, that he 
lost 8 to 10 teeth, and that he had worn bridges ever since 
that time.  He reported that he had no problem with chewing, 
but that he did have an overbite.  He stated that he did not 
currently have mouth pain and that he chewed okay.  The 
examiner reported that the veteran had upper and lower teeth 
bridges.  It was noted that the veteran's bite was normal and 
that his mandible was negative.  The examiner stated that 
there was no tenderness and normal range of motion of the 
temporomandibular joint.  The diagnoses included bilateral 
mandibular and condylar fractures, minimal residual.  It was 
noted that X-rays of the mandible were normal.  

Private treatment records dated from November 2003 to January 
2004 refer to treatment for other disorders.  

II.  Analysis

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes an examination report and 
treatment reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In an April 2003 letter, 
a May 2003 statement of the case, a July 2003 statement, and 
a September 2004 supplemental statement of the case, the 
veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claim as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for an increased 
rating for residuals of fractures of the mandible with a 
deformity.  The discussions in the rating decision, the 
statement of the case, and the supplemental statement of the 
case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error as the VA has made all efforts to notify and 
to assist the veteran with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the more general notice of the 
need for any evidence in the veteran's possession.  Thus, the 
VA has satisfied its "duty to notify" the veteran.

The VA has also afforded the veteran a thorough examination 
to assess the nature and etiology of his claimed condition.  
Further, the VA has undertaken all reasonable efforts to 
assist the veteran in securing all evidence and has satisfied 
its duty to assist under the VCAA.  The Board finds that both 
the notice and duty to assist provisions of the law are 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
The Board will now address the merits of the veteran's claim.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When rating a service-
connected disability, the entire history must be borne in 
mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, in a claim for increased rating, the most recent 
evidence is generally the most relevant, as the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

Nonunion of the mandible is dependent on the degree of motion 
and relative loss of masticatory function; a 10 percent 
rating is assigned for moderate nonunion.  Severe nonunion 
warrants a 30 percent rating.  38 C.F.R. § 4.150, Diagnostic 
Code 9903.  

Malunion of the mandible is also dependent on the degree of 
motion and relative loss of masticatory function; a 0 percent 
rating is assigned for slight displacement, a 10 percent 
rating for moderate displacement, and a 20 percent rating for 
severe displacement. 38 C.F.R. § 4.150, Diagnostic Code 9904.  

For limitation of motion of temporomandibular articulation, a 
10 percent rating is assigned for an inter-incisal range of 
31 to 40 mm.  A 10 percent rating is also assigned when range 
of lateral excursion is 0 to 4 mm.  A 20 percent rating is 
assigned for inter-incisal range of 21 to 30 mm.  38 C.F.R. 
§ 4.150, Diagnostic Code 9905. 

Under the criteria governing loss of teeth due to loss of 
substance of body of maxilla or mandible without loss of 
continuity, a 0 percent rating is assigned where the loss of 
masticatory surface an be restored with suitable prosthesis, 
as in this case.  A 10 percent rating is warranted where the 
lost masticatory surface cannot be restored by suitable 
prosthesis and either all upper or all lower anterior teeth 
are missing, or where all upper and lower teeth on one side 
are missing.  A 20 percent rating is warranted where the lost 
masticatory surface cannot be restored by suitable prosthesis 
and all upper and lower posterior teeth, or all upper and 
lower anterior teeth, are missing.  38 C.F.R. § 4.150, 
Diagnostic Code 9913 (2004).  

The most recent 2002 VA examination notes that the veteran 
had no problem with chewing and no mouth pain, but that he 
did have an overbite.  The examiner reported that the veteran 
had upper and lower teeth bridges, that his bite was normal, 
and that his mandible was negative.  The examiner stated that 
there was no tenderness and normal range of motion of the 
temporomandibular joint.  The diagnoses included bilateral 
mandibular and condylar fractures with minimal residual.  The 
X-ray of the mandible was reported to be normal.  

Considering all the evidence, the Board finds that a rating 
in excess of 10 percent is not warranted for the veteran's 
residuals of fractures of the mandible with a deformity.  The 
medical evidence does not show nonunion and any malunion is 
not indicative of more than moderate displacement.  In fact, 
the 2002 VA examination report did not indicate that there 
was any present malunion.  Additionally, there is no 
limitation of motion of the temporomandibular articulation to 
the degree required for a rating in excess of 10 percent.  
See Diagnostic Codes 9903, 9904, and 9905.  Additionally, the 
medical evidence indicates that the veteran has missing teeth 
that are replaceable with a prosthesis, and thus a higher 
rating may not be assigned under Diagnostic Code 9913.  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the condition causes "marked" interference with employment 
or requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.  

As the preponderance of the evidence is against the claim for 
an increase in a 10 percent rating for residuals of fractures 
of the mandible with a deformity, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  


ORDER

An increased rating for the residuals of fractures of the 
mandible with a deformity is denied.  


REMAND

The other issue on appeal is entitlement to an increased 
rating for the veteran's service-connected a left knee 
disability.  

The veteran was last afforded a VA examination for his left 
knee disability in August 2002.  The diagnoses included a 
left knee patellar fracture with residual degenerative joint 
disease, mild, confirmed by X-ray.  

Subsequent records indicate he has received treatment for his 
left knee disability on multiple occasions.  Given such 
factors, and the veteran's most recent statements, it is the 
judgment of the Board that the duty to assist the veteran 
with his claim includes obtaining recent treatment records 
and providing him with a current VA examination.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  

Accordingly, the case is REMANDED to the RO via the AMC in 
Washington, DC, for the following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated him 
during and since January 2004 for left 
knee problems, and the RO should then 
obtain copies of the related medical 
records.  

2.  The RO should then have the veteran 
undergo a VA examination to determine the 
severity of his left knee disability.  The 
claims folder should be provided to and 
reviewed by the examiner.  All signs and 
symptoms of the left knee disability 
should be described in detail, including 
range of motion in degrees, objective 
evidence of pain on motion, and the 
presence and degree of any instability. 

3.  If the appellant fails to report to 
the scheduled examination, the RO should 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  
 
4.  Thereafter, the RO should review the 
claim for an increased rating for a left 
knee disability.  If the claim is denied, 
the RO should issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



